Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to application filed on 4/5/2021.
Claims 1-20 have been examined and are pending with this action. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/22/2021, 11/19/2021 & 12/16/2021  is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 6-12 & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2019/0095644)  in view of Rathod et al (US Pub # 2016/0255139).As per claim 1 , Park disclose a building system for identity management of a building  (Park:   [ABS]: “system for operating a building and managing private building information”) the building system comprising one or more storage devices configured to store instructions thereon, that, when executed by one or more processors, cause the one or more processors to: 
receive a request to determine whether an entity has a privilege (Park:   [ABS]: “a processing circuit configured to receive a request for information for a building entity of a building entity database. ”).
generate a response including a determination whether the entity has the privilege (Park:  [0035]: “generate a masked information data structure based on the retrieved information and the selected one of the mask templates”).
Park doesn’t explicitly teaches the graphic data with queries.
Rathod however discloses determine whether the entity has the privilege by querying, based on the request, a graph database to identity information of the graph database that indicates whether the entity has the privilege, wherein the graph database stores a plurality of nodes representing at least one of users, equipment, events, or spaces of the building, wherein the graph database stores a plurality of edges between the plurality of nodes representing relationships between the users, equipment, events, or space (Rathod:  [0035]: “data 401 may comprises user input(s) and/or user selections of/from keyword(s), user selections via one or more types of controls including list, combo box, check box, radio button, auto-fill keyword(s), template(s), script(s), pre-created or user created or system created or 3.sup.rd parties or experts created list(s), criteria, conditions, rules, search syntax, characters, words, phrases, sentence, commands, dictionaries, thesaurus, semantic syntax, structured query language (SQL) query, message, content, data structure, suggested or alternative request data or keywords, dynamically or auto generated list based on users senses, current locations & events, auto detecting users from video or voice, voice to text, digital pen to text, rich text format, video or image to text, match making preferences, privacy settings, ontologies, query or question, categories, taxonomies, structured data, database fields, database, user properties, attributes, context data, user profile, user connections or contacts, social graph data”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Park in view of Rathod to figure out graphic data with queries.  One would be motivated to do so because this technique advantageously enhances an apparatus for enabling user to post structured updated status  (Rathod: [ABS]).

Claims 10 and 19 are rejected based on rationale provided for claim 1 rejection.
As per claim 2, Park/Rathod disclose the building system of claim 1, wherein the entity is at least one of a user, a device, a system, or a space of the building  (Park:   [ABS]: “a processing circuit configured to receive a request for information for a building entity of a building entity database. ”).As per claim 3, Park/Rathod disclose the building system of claim 1, wherein the graph database include a first node of the plurality of nodes representing the entity and a second node of the plurality of nodes representing the privilege; wherein querying the graph database to identity the information of the graph database that indicates whether the entity has the privilege comprises identifying whether one or more edges of the plurality of edges link the first node to the second node  (Rathod:  [0160]: “activities, actions, events, transactions, workflow & tasks based on one or more criteria, rules, filters, search & matchmaking queries comprising: enabling user(s) to input, select, update one or more search criteria, match making preferences, filters, categories, keywords, lists, fields & associate value(s) or rang(s) of value(s), location(s), date(s) & time(s) or date & time range(s), select past, present or current or line & prospective or future type, type of users or connectable users or entities, user contacts or connections, named entities, nodes,”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Park in view of Rathod to figure out graphic data with queries.  One would be motivated to do so because this technique advantageously enhances an apparatus for enabling user to post structured updated status  (Rathod: [ABS]).
As per claim 6, Park/Rathod disclose the building system of claim 1, wherein the graph database includes a node of the plurality of nodes representing the entity and a second node of the plurality of nodes representing a different entity; wherein the graph database includes a first directional edge of the plurality of edges from the node to the second node representing a first relationship between the entity and the different entity; wherein the graph database includes a second directional edge of the plurality of edges from the node to the second node representing a second relationship different than the first relationship between the entity and the different entity (Rathod:  [0175]: “enabling to assign multi users and/or collaboration and/or workspace and/or workflow specific roles, rights & privileges, security policies, associate privacy settings & preferences for enabling each member for adding, editing, updating, compiling, verifying, validating, testing, sharing, suggesting, collaborating, providing comments & ranks, accessing editor options, create or remove members, applying privacy settings, setting status, searching, matching, executing, running or implementing scripts, accessing one or more features of editor(s), updating of part(s) of programming syntax including named entities, nodes, items, keywords, categories and viewing, using & accessing one or more applications, services, features, functions, objects, profiles, user data, updated status, requests, connections, contacts, links, communications data, activities streams & resources.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Park in view of Rathod to figure out graphic data with queries.  One would be motivated to do so because this technique advantageously enhances an apparatus for enabling user to post structured updated status  (Rathod: [ABS]).
As per claim 7, Park/Rathod disclose the building system of claim 1, wherein the graph database includes a first node of the plurality of nodes representing the entity, a second node of the plurality of nodes representing a credential of the entity, and a third node of the plurality of nodes representing a second credential of the entity; wherein the plurality of edges include a first edge of the plurality of edges between the first node and the second node associating the credential to the entity and a second edge of the plurality of edges between the first node and the third node associating the second credential to the entity; wherein the instructions cause the one or more processors to verify the credential and the second credential for the entity by querying the graph database and identifying the first edge between the first node and the second node and identifying the second edge between the first node and the third node  (Rathod:  [0160]: “activities, actions, events, transactions, workflow & tasks based on one or more criteria, rules, filters, search & matchmaking queries comprising: enabling user(s) to input, select, update one or more search criteria, match making preferences, filters, categories, keywords, lists, fields & associate value(s) or rang(s) of value(s), location(s), date(s) & time(s) or date & time range(s), select past, present or current or line & prospective or future type, type of users or connectable users or entities, user contacts or connections, named entities, nodes,”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Park in view of Rathod to figure out graphic data with queries.  One would be motivated to do so because this technique advantageously enhances an apparatus for enabling user to post structured updated status  (Rathod: [ABS]).
As per claim 8, Park/Rathod disclose the building system of claim 1, wherein the instructions cause the one or more processors to determine whether the entity has the privilege by: identifying a policy rule of a plurality of policy rules that applies to the privilege; and interpreting the policy rule by querying the graph database to identify the information of the graph database, the information providing an interpretation of the policy rule that indicates whether the entity has the privilege (Rathod:  [0035]: “data 401 may comprises user input(s) and/or user selections of/from keyword(s), user selections via one or more types of controls including list, combo box, check box, radio button, auto-fill keyword(s), template(s), script(s), pre-created or user created or system created or 3.sup.rd parties or experts created list(s), criteria, conditions, rules, search syntax, characters, words, phrases, sentence, commands, dictionaries, thesaurus, semantic syntax, structured query language (SQL) query, message, content, data structure, suggested or alternative request data or keywords, dynamically or auto generated list based on users senses, current locations & events, auto detecting users from video or voice, voice to text, digital pen to text, rich text format, video or image to text, match making preferences, privacy settings, ontologies, query or question, categories, taxonomies, structured data, database fields, database, user properties, attributes, context data, user profile, user connections or contacts, social graph data”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Park in view of Rathod to figure out graphic data with queries.  One would be motivated to do so because this technique advantageously enhances an apparatus for enabling user to post structured updated status  (Rathod: [ABS]).
As per claim 9, Park/Rathod disclose the building system of claim 8, wherein querying the graph database to identity the information comprises identifying one or more particular edges of the plurality of edges between a first node of the plurality of nodes representing a first entity included within the policy rule and a second node of the plurality of nodes representing a second entity associated with the privilege  (Rathod:  [0403]: “User is enable to 1103 search, match, select, register, purchase, install, subscribe, upload, download, share, updates, upgrades, 1102 filter, sort, categories, 1101 customize, make sharable, edit & update, 1105 apply, set, select, input, update privacy settings, roles, rights, privileges, security policies & preferences and 1104 attach, detach, block, uninstall, un-register, remove one or more applications, services, objects, contents from one or more sources including 1185 servers, web sites, platform(s), networks, devices, databases, & 3.sup.rd parties providers, list of suggested, categorized, filtered, location specific, shared, ranked & auto matched,”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Park in view of Rathod to figure out graphic data with queries.  One would be motivated to do so because this technique advantageously enhances an apparatus for enabling user to post structured updated status  (Rathod: [ABS]).


Claims 11-12, 15-18 & 20 are rejected based on rational provided for above dependent claim rejections.

Allowable Subject Matter
Claims 4 and 5 and 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims (4 plus 5) needs to be dissolved in claim 1 and claims (13 plus 14) needs to be dissolved in claim 10 for potential allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449